DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NOSHO et al. (US PUB. 2018/0342455), and/or in the alternative unpatentable over NOSHO in view of Leedy (US Patent 5,915,167).
Regarding claim 1, NOSHO teaches a method for forming a three-dimensional (3D) memory device, comprising: 
forming an array of NAND memory strings (Para [0036, 0042, 0158 & 0159] each extending vertically above a first substrate 10 (Fig. 19); 
forming a plurality of logic process-compatible devices on a second substrate 8 (note transistors in Fig. 1 & 19); 
bonding the first substrate and the second substrate in a face-to-face manner, wherein the logic process-compatible devices are above the array of NAND memory strings after the bonding (note the structure of Fig. 19 and the bonding of a structure comprising the NAND memory string formed in Fig. 8-18 bonded to the structure shown in Fig. 1. However, if the limitation is directed towards formation of the NAND memory string and plurality of logic process-compatible devices separately and then bonding the two devices – then said claim dimension would have been obvious and within the ordinary skill in the art. For instance, Leedy teaches the formation of two separate memory devices in Fig. 1c followed by bonding the two devices. As such, said claim feature would have been obvious and required ordinary skill in the art); 
thinning the second substrate to form a semiconductor layer 742 above and in contact with the logic process-compatible devices (Nosho teaches thinning in Para [0041], and thinning of a semiconductor layer/substrate for the benefit of scaling would have been obvious in the semiconductor art); and 
forming a first hydrogen blocking layer 766 above the semiconductor layer, wherein the first hydrogen blocking layer 766 comprises a high dielectric constant (high-k) dielectric material (Para [0053], SiN is a known high-K dielectric material).  
Regarding claim 2, NOSHO teaches the method of claim 1, further comprising: forming a pad-out interconnect layer (note unlabeled layer, see Fig. 19 below) above the first hydrogen blocking layer 766; and annealing the pad-out interconnect layer to diffuse hydrogen into the logic process- compatible devices, wherein the first hydrogen blocking layer blocks outgassing of the hydrogen from the logic process-compatible devices into or beyond the pad-out interconnect layer after the annealing (Para [0200] and Fig. 19).  

    PNG
    media_image1.png
    975
    952
    media_image1.png
    Greyscale

Regarding claim 3, NOSHO teaches the method of claim 2, further comprising, prior to the annealing, forming a passivation layer (one of the 132 or 270) above the pad-out interconnect layer, wherein the passivation layer comprises silicon nitride rich in hydrogen (Fig. 19).  
Regarding claim 4, NOSHO teaches the method of claim 2, further comprising, prior to the annealing, implanting hydrogen into the pad-out interconnect layer (it appears hydrogen is diffused to/present in the pad-out layer as the hydrogen blocking layer prevents diffusion of hydrogen into the active areas, see Fig. 19).
Regarding claim 5, NOSHO teaches the method of claim 2, further comprising: Atty. Dkt. No. 10018-01-0082-US-DIV1- 34 - prior to forming the pad-out interconnect layer, forming a contact 782 extending vertically through the first hydrogen blocking layer 766 and the semiconductor layer to be electrically connected to the pad-out interconnect layer (Fig. 1 and Fig. 19).  
Regarding claim 7, NOSHO teaches the method of claim 2, further comprising forming a second hydrogen blocking layer 768 above the logic process-compatible devices (transistors) on the second substrate 8, wherein the second hydrogen blocking layer comprises a high-k dielectric material and blocks outgassing of the hydrogen from the logic process-compatible devices after the annealing (Para [0200] & Fig. 19). 
Regarding claim 8, NOSHO teaches the method of claim 1, further comprising: forming a first interconnect layer above the array of NAND memory strings above the first substrate 10 (note conductive layers in layers 280 & 282); forming a first bonding layer above the first interconnect layer and comprising a plurality of first bonding contacts 98; forming a second interconnect layer (e.g. 784 & 786) above the logic process-compatible devices (transistors) on the second substrate 8; and forming a second bonding layer 788 above the second interconnect layer and comprising a plurality of second bonding contacts (see Fig. 19).  
Regarding claim 10, NOSHO teaches the method of claim 1, wherein the high-k dielectric material of the first hydrogen blocking layer comprises aluminum oxide (Para [0121]).  
Regarding claim 11, NOSHO teaches the method of claim 1, wherein a thickness of the first hydrogen blocking layer is between about 1 nm and about 100 nm (Para [0053]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894